Citation Nr: 1713575	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder prior to January 6, 2016.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder beginning January 6, 2016.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to February 2000 and from October 2010 to December 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's posttraumatic stress disorder (PTSD) has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, irritability, hypervigilance, exaggerated startle response, occasional panic attacks, chronic sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, and no more, for PTSD prior to January 6, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 30 percent for PTSD from January 6, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO granted service connection for PTSD and assigned an initial noncompensable evaluation effective February 14, 2013.  In April 2014, the RO increased the disability rating for PTSD to 10 percent retroactive to July 25, 2012.  In January 2016, the RO increased the disability rating for PTSD to 30 percent effective January 6, 2016.  Accordingly, PTSD is rated 10 percent prior to January 6, 2016, and 30 percent thereafter.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016). The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings for PTSD.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform 

occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

For the entire appeal period, the evidence, including the reports of VA examination in 2012 and 2016, and VA outpatient and Vet Center records dated between 2012 and 2014, shows that the Veteran's PTSD was characterized as producing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, irritability, hypervigilance, exaggerated startle response, occasional panic attacks, chronic sleep impairment, and mild memory loss.  However, at no time, including from January 6, 2016, did the evidence consistently show occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  

A May 2014 VA examination report contained an isolated finding that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, which is contained under the criteria for a 70 percent rating; however, this is not supported elsewhere in the record including records from the Vet Center or the January 2016 report of VA examination.  Notably, Vet Center records show the Veteran routinely denied suicidal or homicidal ideation.  His hygiene was always good.  There was no evidence of psychosis, delusions, or hallucinations.  His speech was evaluated as normal, affect was congruent with mood, insight and judgement were good or fair, and his memory was often intact.  The Veteran's thought process was logical and coherent.  In November 2011 he was employed full time as an iron 

worker.  The Veteran was then laid off due to lack of work and an entry dated in December 2013 indicated the Veteran desired to be an emergency medical technician. 

On the VA examination in January 2016, the Veteran denied any psychiatric medications, suicide attempts, and psychological treatment, and hospitalizations.  The Veteran testified during his June 2015 hearing before the Board that he stopped going to the Vet Center in approximately the beginning of January 2015. The examiner noted that the Veteran denied any current thoughts of harming or killing himself or others.  He reported continuing problems with sleep impairment.  He denied any arrests, physical altercations, or behavioral problems.  He continued to experience irritability, hypervigilance, anxiety, and exaggerated startle response.  

The examiner found the following manifestations of PTSD were absent: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgement or  abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals; irrelevant speech; near continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal hygiene; difficulty adapting to stressful circumstances; gross impairment in thought processes or communication; persistent danger of hurting self or others; and memory loss.  The examiner indicated that the result of the examination was that the Veteran continued to meet the diagnostic criteria for PTSD.  He had some difficulty with his wife and children due to his anxiety.  The Veteran also reported that he had a difficult time feeling comfortable around non-Veterans.  But he did report being able to attend drill for the Reserves and he denied any occupational impairment during his Reserve duties.  He had some isolation from co-workers while working, but denied any significant conflict or getting into altercations with coworkers.  The Veteran acknowledged getting laid off from work a number of times, but he attributed that to there not being enough work and him being the most recent hire.  

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for an initial 30 percent rating.  38 C.F.R. § 4.7 (2016).  The evidence of record, however, does not warrant a rating higher than 30 percent for any portion of the appeal period, to include from January 6, 2016.  

Although the evidence shows that the Veteran has some disturbance of motivation and mood (e.g., irritability, fatigue due to sleep impairment, depression, and anxiety); this is clearly accounted for in the 30 percent rating.  The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's nightmares are a component of the sleep impairment contemplated in the criteria for a 30 percent evaluation.  Similarly, while there have been symptoms such as intrusive thoughts and exaggerated startle responses, there is no indication that he experiences these symptoms on the near continuous basis that might more nearly resemble a rating in excess of 30 percent.  The VA examiner in 2016 considered all of these symptoms and opined that they are productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Moreover, the Veteran's symptoms appear to remain similar and of the same severity throughout the appeal period. 

In reaching the above determination, the Board has also considered the Veteran's statements that higher ratings are warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his PTSD to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports, VA outpatient and Vet Center records, considered the Veteran's statements as to the manifestations of his service-connected PTSD and directly addressed the criteria under which the Veteran's service-connected PTSD has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not for a distinct period of time and not sufficient for a higher rating for the reasons discussed above.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the evidence does not present such an exceptional disability picture that the schedular criteria for PTSD are inadequate.  Rather, the rating criteria reasonably describe the Veteran's above-stated symptomatology, to include 

any social and occupational impairment as a result of such symptoms.  As such, the schedular criteria adequately describe the Veteran's symptoms for his mental health disability.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In addition, according to, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations"  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Additionally, the Veteran has not argued and the record does not otherwise reflect that his service-connected PTSD renders him unable to obtain or retain substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial 30 percent rating for PTSD is granted, subject to the controlling regulations governing monetary awards.

A rating in excess of 30 percent for PTSD from January 6, 2016, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


